Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MICHAEL SUAREZ,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-06-00303-CR

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 20040D00125)




MEMORANDUM OPINION

            We have considered “Appellant’s Motion to Dismiss Appeal.”  The motion complies with
Rule 42.2(a) of the Rules of Appellate Procedure.  Tex.R.App.P. 42.2(a).  As no decision of this
Court has been delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex.R.App.P. 43.2(f).

                                                                        KENNETH R. CARR, Justice

March 15, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)